Title: To Thomas Jefferson from George Hammond, 6 June 1792
From: Hammond, George
To: Jefferson, Thomas



Wednesday 6 June 1792

Mr. Hammond presents his respectful Compliments to Mr. Jefferson. Having this morning received a letter from Richmond, which informs him of the adjournment of the circuit Court of that place, without any decision on the subject of actions brought by British Creditors, he will be much obliged to Mr. Jefferson, if he will have the goodness to acquaint him, whether this circumstance has arisen from the want of a number of Judges sufficient to constitute a quorum, or from any other cause.

